DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
Regarding to amended claims 1, 8 and 13, applicant argued that none of the references teach amended feature regarding “another graphic object…” based on Fig. 8D and respective disclosure in filed specification.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, based on filed specification, the amended feature describes a selection menu (e.g., 830 of Fig. 8D).  Yet, such feature is already taught by Fig. 8 of Sanders.
	Thus, rejections are proper and maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Lutter et al. (US2002/0196134) and Singamsetty et al. (US2014/0161274).
To claim 1, Sanders teach an electronic device (102 of Fig. 1), comprising: 
a wireless communication circuit (210 of Fig. 2); a touchscreen display (206 of Fig. 2, paragraph 0032, touch-screen displays); and at least one processor (202 of Fig. 2; paragraph 0029), wherein the at least one processor is configured to: 
establish a first short-range wireless channel with a first external device (104 of Fig. 1) using the wireless communication circuit (paragraph 0034, Bluetooth), 
establish a second short-range wireless channel with a second external device (106 of Fig. 1) using the wireless communication circuit, wherein, when a dual audio function is executed, a first audio output from the first external device and a second audio output from the second external device are substantially identical (there is no disclosure of outputting the same audio data, but it would have been obvious to one of ordinary skill in the art to recognize that audio data distributed from a single audio source to multiple output devices to be the same or identical), 
display, on the touchscreen display, a plurality of graphical objects respectively indicating a type of the first external device and the second external device (computer, AppleTV, 
identify a user input for adjusting a volume output from at least one of the first external device and the second external device (paragraphs 0036-0037, volume control user interface can be generated and displayed by source device), while the plurality of graphical objects is displayed on the touchscreen display (Fig. 10), 
in response to determining that the user input for adjusting the volume is for commonly adjusting a first volume output from the first external device and a second volume output from the second external device, commonly adjust the first volume and the second volume (master volume control in Figs. 3-6 & 8, and related disclosure, collective volume control), and 
in response to determining that the user input for adjusting the volume is for adjusting the first volume, adjust the first volume while the second volume is maintained (individual volume control in Figs. 3-5 & 7-8, and related disclosure), and
wherein another graphical object (image in symbol window), different from the plurality of graphical objects, is displayed on a first screen according to a first user input with respect to a status bar, the another graphical object indicating that the first external device and the second external device are connected to the electronic device (Fig. 8, paragraph 0058, another graphical object in Fig. 8 that is different from graphical objects in Figs. 9-10, wherein said another graphical object shows connected external devices).
But, Sanders do not expressly disclose wherein, in response to the execution of the dual audio function, the at least one processor is further configured to reduce a bit rate at which audio data is transmitted to the first external device and the second external device. 
	In furthering obvious icon representation in GUI in Sanders, Lutter teach a GUI showing different icons representing different audio output devices (Fig. 2, including headset 29; paragraphs 0016, 0020), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Sanders, in order to improve GUI presentation.
Singamsetty teach wirelessly distributing the same audio signal (corresponds to Sanders’ obviousness above) to one or more wireless headphones (paragraphs 0025-0026, adding more users by using lower bit rate audio coding), wherein audio coding scheme is applied based on number of wireless headphones according to a look up table (paragraph 0030, e.g., SBC with 48kHz sampling with 8 bands for one headphone, and SBC with 44.1kHz sampling with 4 bands for two headphones).  Since bit rate equals to product of sample rate, bit depth and channels, bit rate applies to two headphones would obviously be less than bit rate applies to one headphone.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Singamsetty into the apparatus of Sanders and Lutter, in order to expand capacity in sharing audio stream with less RF interference.

To claim 8, Sanders, Lutter and Singamsetty teach an electronic device (as explained in response to claim 1 above).



To claim 2, Sanders, Lutter and Singamsetty teach claim 1.
Sanders, Lutter and Singamsetty teach wherein the at least one processor is further configured to select a codec from among a plurality of codecs based on priorities of the plurality of codecs when two or more of the plurality of codecs are supported by both the first external device and the second external device (Singamsetty, paragraphs 0029-0030).

To claim 4, Sanders, Lutter and Singamsetty teach claim 2.
Singamsetty teach wherein the selected codec includes a low complexity subband coding (SBC) codec (paragraphs 0026-0029).

To claim 5, Sanders, Lutter and Singamsetty teach claim 1.
Sanders, Lutter and Singamsetty teach wherein the at least one processor is further configured to select a codec from among a plurality of codecs upon receiving a first user input for activating an operation mode for transmitting the first audio and the second audio to the first external device and the second external device, respectively (Sanders, paragraph 0032; Singamsetty, Fig. 3a, paragraph 0028).

To claim 6, Sanders, Lutter and Singamsetty teach claim 5.
Sanders, Lutter and Singamsetty teach wherein the at least one processor is further configured to select one of the first external device and the second external device upon receiving a second 

To claim 7, Sanders, Lutter and Singamsetty teach claim 6.
Sanders, Lutter and Singamsetty teach wherein the at least one processor is further configured to transmit one of the first audio and the second audio using a codec supported by the selected external device among the plurality of codecs, to the one of the first external device and the second external device that is selected (Singamsetty, paragraphs 0028-0029).

To claim 9, Sanders, Lutter and Singamsetty teach claim 8.
Sanders teach wherein the processor is further configured to, in response to the first user input, generate audio data according to the commonly adjusted volume and transmit the audio data to the first external device and the second external device using the wireless communication circuit (as explained in response to claim 1 above, master volume control).

To claim 10, Sanders, Lutter and Singamsetty teach claim 8.
Sanders teach wherein the processor is further configured to, in response to the second user input, generate first audio data according to the adjusted volume and transmit the first audio data to corresponding one of the first external device and the second external device using the wireless communication circuit (as explained in response to claim 1 above, individual volume control).

To claim 11, Sanders, Lutter and Singamsetty teach claim 8.




To claim 13, Sanders, Lutter and Singamsetty teach an electronic device (as explained in responses to claims 1-2 above).


To claim 14, Sanders, Lutter and Singamsetty teach claim 13.
Sanders, Lutter and Singamsetty teach wherein the control of the function enabled by the first application includes volume control of the first external device and the second external device individually or collectively, based on a user selection (Sanders, Fig. 8).

To claim 15, Sanders, Lutter and Singamsetty teach claim 13.
Sanders, Lutter and Singamsetty teach wherein the instructions, when executed, further enable the processor to receive first information about at least one codec supported by the first external device from the first external device and second information about at least one codec supported by the second external device from the second external device, and select the codec commonly supported by the first external device and the second external device from among the plurality of codecs based on the first information and the second information (Singamsetty, Figs. 3a-b, paragraphs 0028-0029).

To claim 16, Sanders, Lutter and Singamsetty teach claim 15.
Sanders, Lutter and Singamsetty teach wherein the instructions, when executed, further enable the processor to display, through the display, a graphical object representing activation of an operation mode which is representing that identical audio data is transmitted to the first external device and the second external device, when the operation mode is activated, representing identical types of the first external device and the second external device when the types of the first external device and the second external device receiving the processed audio data are identical, and representing different types of the first external device and the second external device when the types of the first external device and the second external device are different, the types including a speaker, a receiver, a headset, and a microphone (Sanders, Fig. 10, different icons for computer and living room speaker, check mark indicating identical audio data being transmitted to checked output devices; Lutter, Fig. 2, paragraphs 0016, 0020, different icons representing different audio output devices).

To claim 17, Sanders, Lutter and Singamsetty teach claim 16.
Sanders, Lutter and Singamsetty teach wherein the instructions, when executed, further enable the processor to select one external device to receive the audio data between the first external device and the second external device, when a user input for a deactivation of an operation mode for transmitting the audio data is received, and wherein the selected one external device is connected before or after the operation mode is activated (Fig. 10 of Sanders, output selection).

To claim 18, Sanders, Lutter and Singamsetty teach claim 13.
.


Claims 3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Lutter et al. (US2002/0196134), Singamsetty et al. (US2014/0161274) and Tamura et al. (US2008/0268922).
To claim 3, Sanders, Lutter and Singamsetty teach claim 2.
But, Sanders, Lutter and Singamsetty do not expressly disclose wherein the priorities of the plurality of codecs are designated based on at least one of a compression rate, a degree of loss in sound quality due to compression, whether a bit rate for transmitting the first audio and the second audio is variable by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value.
	Tamura teach selecting audio codec by priority, wherein the priorities of the plurality of codecs are designated based on at least one of a compression rate, a degree of loss in sound quality due to compression, whether a bit rate for transmitting the first audio and the second audio is variable by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value (paragraph 0045, wherein PEQA is a well-known in the art for QoS control, which would have been obvious for incorporation, hence Official Notice is taken), which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed 

To claim 19, Sanders, Lutter and Singamsetty teach claim 18.
Sanders, Lutter, Singamsetty and Tamera teach wherein the priorities of the plurality of codecs are designated based on at least one of a compression rate, a degree of loss in sound quality due to compression, whether a bit rate for transmitting the audio data is variable by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value (as explained in response to claim 3 above).



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Lutter et al. (US2002/0196134), Singamsetty et al. (US2014/0161274) and Gonikberg (US2008/0238629).
To claim 20, Sanders, Lutter and Singamsetty teach claim 13.
But, Sanders, Lutter and Singamsetty do not expressly disclose wherein the instructions, when executed, further enable the processor to monitor a retransmission rate of the processed audio data through each of the first wireless channel and the second wireless channel, and control at least one of a first bit rate for transmitting the processed audio data through the first wireless channel and a second bit rate for transmitting the processed audio data through the second wireless channel based on a result of the monitoring.




Conclusion
As indicated in previous office action, closely to currently claimed invention, Watson et al. (US2012/0087503) also teach an electronic device wirelessly distributing audio to a plurality of output devices (Figs. 1-2), wherein the at least one processor is further configured to select a codec from among a plurality of codecs based on priorities of the plurality of codecs when two or more of the plurality of codecs are supported by both the first external device and the second external device (515 of Fig. 5, paragraph 0042, selecting a commonly supported configuration, if more than one is supported by audio source and each of audio sinks, then the audio source may select the highest supported sample rate to optimize playback, which means in a scenario bit rate is reduced in order to cooperate with an external device with lower bit rate capability, such that a lower bit rate would be selected).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 9, 2022